ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-197, recommending that JAMES T. DAVIS, II, formerly of ROSELAND, who was admitted to the bar of this State in 1984, and who has been on disability inactive status since May 20, 1997, be disbarred for violating RPC 1.15(a) and (b) (knowing misappropriation of client trust funds), RPC 5.5(a) (practicing law while ineligible to do so), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), and Rule 1:28-2 (failure to pay annual assessment to Lawyers’ Fund for Client Protection);
And JAMES T. DAVIS, II, having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that JAMES T. DAVIS, II, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JAMES T. DAVIS, II, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.